 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL WINDHAM, JR.,                               No. 2:18-CV-2656-WBS-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    C. WOFFORD, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1) and Plaintiff’s

19   motion for appointment of counsel (ECF No. 13). Plaintiff’s motion for injunctive relief (ECF

20   No. 11) is addressed separately.

21                    Plaintiff alleges Defendants violated his Eighth Amendment right to medical

22   treatment, Fourteenth Amendment right to due process, and his First Amendment right against

23   retaliation—all relating to medical treatment of skin grafts. Plaintiff’s entire complaint is difficult

24   to read due to poor handwriting and many of the claims are unclear and difficult to decipher.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named twelve Defendants: (1) C. Wofford, (2) C. Shelling, (3) J.

 3   Medina, (4) Joseph Bick, (5) Lori W. Austin, (6) Michele Ditomas, (7) David Mathis, (8) Usha

 4   Pai, (9) Mohamednoor Osman, (10) Falza Rading, (11) Rick Champion, (12) Cheryl Innis-

 5   Burton. Plaintiff appears to assert that each defendant violated his Eighth and Fourteenth

 6   Amendment rights by engaging in various activities that caused him harm due to improper

 7   treatment of his skin graft. Plaintiff also alleges unclear First Amendment violations by several

 8   of the Defendants.

 9                                  III. ANALYSIS OF COMPLAINT

10                  Plaintiff’s first claim against C. Wofford and third claim against J. Medina are the

11   only claims currently capable of passing screening. The remaining claims fail to meet the

12   requirements of Rule 8 and the substantive requirements of the Eighth, Fourteenth, and First

13   Amendments.

14                  The Federal Rules of Civil Procedure require complaints contain a “…short and

15   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

16   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

17   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

18   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

19   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

20   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some
21   degree of particularity, overt acts by specific defendants which support the claims, vague and

22   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

23   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

24   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

25   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

26   2009).
27                  Plaintiff states his Fourteenth Amendment due process right was violated.

28   However, the complaint does not indicate how his due process right was violated. Rather, the
                                                        3
 1   complaint seems to raise issues of safety under the Eighth Amendment and retaliation under the

 2   First Amendment. For that reason, Plaintiff has failed to provide a short and plaint statement of a

 3   claim demonstrating that he is entitled to relief. Plaintiff will be a afforded an opportunity to

 4   amend his complaint. Plaintiff is reminded however, that he will not be given unlimited

 5   opportunity to amend his complaint. As this is his second opportunity to amend, Plaintiff is

 6   cautioned that failure to compose a complaint that complies with Rule 8 and states a cognizable

 7   claim could lead to dismissal.

 8                  Claims 2, 4, 5, 6, 7, 8, 9, 10, 11, and 12 all fail to contain a short plain statement of

 9   a claim showing that Plaintiff is entitled to relief. The claims are difficult to read, conclusory,

10   and fail to allege facts demonstrating a constitutional violation occurred. Plaintiff will be

11   provided an opportunity to amend. However, Plaintiff is reminded that any amended complaint

12   should be legible and clear, containing a short and plain statement of a claim showing Plaintiff is

13   entitled to relief. As most of the claims seem properly understood as Eighth Amendment

14   violations, and given Plaintiff’s pro se status, this court has provided a review of applicable

15   Eighth Amendment law below.

16                  The treatment a prisoner receives in prison and the conditions under which the

17   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

18   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

19   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

20   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102
21   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

22   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

23   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

24   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

25   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

26   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
27   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

28   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison
                                                         4
 1   official must have a “sufficiently culpable mind.” See id.

 2                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 3   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 4   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 5   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 6   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 7   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 8   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 9   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

10   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

11   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

12   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

13                   The requirement of deliberate indifference is less stringent in medical needs cases

14   than in other Eighth Amendment contexts because the responsibility to provide inmates with

15   medical care does not generally conflict with competing penological concerns. See McGuckin,

16   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

17   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

18   1989). The complete denial of medical attention may constitute deliberate indifference. See

19   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

20   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
21   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

22   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

23                   Negligence in diagnosing or treating a medical condition does not, however, give

24   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

25   difference of opinion between the prisoner and medical providers concerning the appropriate

26   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
27   90 F.3d 330, 332 (9th Cir. 1996).

28
                                                          5
 1                                 IV. AMENDING THE COMPLAINT

 2                  Because it may be possible that some of the deficiencies identified in this order

 3   may be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal

 4   of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original

 6   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

 7   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

 8   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

 9   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

10   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint

11   must be complete in itself without reference to any prior pleading. See id. This means, in

12   practical terms, if Plaintiff files an amended complaint he must not only cure the deficiencies

13   identified in this order, but also reallege the cognizable claim(s) discussed in this Court’s order.

14                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

15   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

16   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

17   each named defendant is involved, and must set forth some affirmative link or connection

18   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

19   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

20                  Because the complaint appears to otherwise state cognizable claims, claims one
21   and three, if no amended complaint is filed within the time allowed therefor, the court will issue

22   findings and recommendations that the claims identified herein as defective be dismissed, as well

23   as such further orders as are necessary for service of process as to the cognizable claims.

24                         V. MOTION FOR APPOINTMENT OF COUNSEL

25                  The United States Supreme Court has ruled that district courts lack authority to

26   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.
27   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

28   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935
                                                        6
 1   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 2   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

 3   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

 4   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

 5   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 6   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 7   of counsel because:

 8                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 9                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
10
                    Id. at 1017.
11

12                  In the present case, the court does not at this time find the required exceptional

13   circumstances. Plaintiff’s complaint identifies only two issues capable of passing screening. The

14   remaining issues are incapable of passing the screening stage. It is not clear that either of the two

15   issues capable of passing the screening stage have any likelihood of success on the merits.

16   Plaintiff’ other claims currently have no likelihood of succeeding on the merits. On this basis, the

17   Court denies Plaintiff’s motion for appointment of counsel.

18                                           VI. CONCLUSION

19                  Accordingly, IT IS HEREBY ORDERED that:

20                  1.      Plaintiff may file a first amended complaint within 30 days of the date of
21   service of this order; and

22                  2.      Plaintiff’s motion for appointment of counsel (ECF No. 13) is denied.

23

24                  Dated: May 15, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         7
